Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on July 7, 2022 have been entered.
Claims 34 and 42 have been canceled.  New claims 53 and 54 are acknowledged.  Claims 16, 17, 24 and 26 have been amended.
Claims 16, 17, 24, 26, 31, 36-39, 41 and 43-54 are pending in the instant application.
Claims 16, 17, 24, 26, 31, 36-39, 41 and 43-54 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed July 7, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed March 7, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed July 7, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed March 7, 2022, claims 17 and 26 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 7, 2022.  



Claim Rejections - 35 USC § 102
In the previous Office Action mailed March 7, 2022, claims 16, 24, 34, 39, 42, 46, 49 and 50 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheinbay et al. (Cell Rep., 2013 Vol. 5:1567-1579).  This rejection is moot against claims 34 and 42 in view of Applicant’s Amendment filed July 7, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed July 7, 2022.

******
In the previous Office Action mailed March 7, 2022, claim 16 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haapa-Paananen et al. (Oncogene, 2012 Vol. 31;1299-1310).  This rejection is withdrawn in view of Applicant’s Amendment to claim 16 filed July 7, 2022.

******
In the previous Office Action mailed March 7, 2022, claims 51 and 52 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/096826.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed March 7, 2022.

Response to Arguments
In response to this rejection, Applicants argue that the present Application provides a definition of "peptide" that does not overlap with the cited definition of "nucleic acid".  Applicants also argue that the present Application does not provide any disclosures related to peptidonucleic acids and therefore, the broadest reasonable interpretation of the feature "wherein the nucleic acid inhibitor is a DNA agent" is its plain meaning, i.e., a deoxyribonucleic acid agent.  Applicants submit that this feature does not encompass the antisense peptidonucleic acid disclosed by WO 2004/096826.  Furthermore, Applicants submit that WO 2004/096826 teaches that its antisense peptidonucleic acids of their invention do not contain a deoxyribose-phosphate structure and therefore, the agents disclosed in WO 2004/096826 are not DNA agents. For at least this reason, WO 2004/096826 does not anticipate claims 51 and 52 and Applicants request withdrawal of this rejection. 
Applicant’s arguments have been fully considered, but are not found persuasive because the Examiner maintains that the antisense peptidonucleic acids of WO 2004/096826 are embraced and encompassed by the nucleic acid inhibitor DNA agent of the present claims.  The present Specification defines the term, “nucleic acid” as, “polymeric forms of nucleotides of any length, including ribonucleotides, deoxyribonucleotides, or analogs or modified versions thereof”(emphasis added).
The antisense peptidonucleic acids of WO 2004/096826 are specifically described as analogs of nucleic acids with neutral charge containing a pseudopeptide chain (backbone) instead of a common deoxyribose-phosphate structure.  Furthermore, WO 2004/096826 has designed a specific antisense peptidonucleic acid (PNA) (bp 135-150: 5'-TCCACCCAGCGCGTCC-3', Genbank accession number M13241) for use in their invention.  See claim 2.  This PNA clearly comprises polymeric forms of deoxyribonucleotides as described in Applicant’s Disclosure and definition of the term, “nucleic acid”. 
Given the broadest reasonable interpretation (BRI) consistent with the Specification, the antisense peptidonucleic acids of WO 2004/096826 are clearly encompassed within the nucleic acid inhibitor DNA agent of the present invention.  For further explanation, see MPEP 2111.01 as it relates to BRI. 
Therefore, it is maintained that claims 51 and 52 are anticipated by WO 2004/096826.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed March 7, 2022, claims 24, 39 and 46 were rejected under 35 U.S.C. §103 as being unpatentable over Haapa-Paananen et al. (Oncogene, 2012 Vol. 31;1299-1310).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 7, 2022.  

******
In the previous Office Action mailed March 7, 2022, claims 16, 24, 47 and 48 were rejected under 35 U.S.C. §103 as being unpatentable over Rheinbay et al. (Cell Rep., 2013 Vol. 5:1567-1579) in view of WO 2013/188813.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 7, 2022.  

Applicant’s Amendment filed July 7, 2022 necessitated a new grounds of rejection as presented below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 24, 26, 39, 46, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berezovsky et al. (Neoplasia, 2014 Vol 16:193-206).
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor and/or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is SOX8; and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor and/or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is SOX8.
Berezovsky et al. discloses differentially expressed genes (DEGS) in cancer stem-like cells (CSC) and serum differentiated cells (SDC) glioblastomas following SOX2 knockdown.  See Table W1.  The expression of genes associated with stem cells and malignancy were commonly downregulated in both CSCs and SDCs upon SOX2 knockdown.  Berezovsky et al. disclose a particular DEG, SOX8 was downregulated following SOX2 knockdown.  See Table 1, results for CSC and SDC.  Berezovsky et al. also disclose a particular DEG, STOX2 was downregulated in SDCs following SOX2 knockdown.  
SOX2 knockdown was also observed in a xenograft animal model in Berezovsky et al. studies.
Berezovsky et al. discloses SOX2 knockdown was achieved by oligonucleotides targeting human SOX2-coding or nonsilencing control sequences cloned into BLOCK-iT Pol II miR RNAi expression vectors or by using GIPZ Lentiviral vectors, shRNAmir (clones V3LHS_404430 and V3LHS_404432). 
The SOX2 nucleic acid inhibitor of Berezovsky et al. is being interpreted as a nucleic acid inhibitor of the cancer factor, STOX2 and a nucleic acid inhibitor of the stemness factor, SOX8.  Therefore, claims 16, 17, 24, 26, 39, 46, 49 and 50 are anticipated by Berezovsky et al., absent evidence to the contrary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 24, 47 and 48 are rejected under 35 U.S.C. §103 as being unpatentable over Berezovsky et al. (Neoplasia, 2014 Vol 16:193-206) in view of WO 2013/188813 (submitted and made of record on the IDS filed February 5, 2020).
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is SOX8; and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is SOX8, wherein the composition further comprises a nucleic acid inhibitor of OLIG2.
Berezovsky et al. is relied upon as discussed above.
Berezovsky et al. do not teach wherein the composition further comprises a nucleic acid inhibitor of OLIG2.
WO 2013/188813 teaches OLIG2 inhibitors for the treatment of glioblastoma.  See Abstract and paragraphs [0120], [0373] and [0389].  For example, WO 2013/188813 teaches stemness factor, OLIG2 shRNA for treating tumors such as glioblastoma.  See Figure 19.  
Before the effective filing date of the claimed invention, the prior art taught a method of inhibiting a GSC or a method of treating a subject with a glioma by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor and/or stemness factor into the GSC.  
It would have been obvious for one of ordinary skill in the art to combine the method of Berezovsky et al. with the method of WO 2013/188813 for additive or beneficial improvements to treat or inhibit glioblastoma.  Applicant is reminded that, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex lnc., 550 U.S. 398,416 (2007).   
Furthermore, it is well-known and routine in the art to use combination therapy for additive effects for disease treatment.
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the methods as presently claimed for the purpose of treating glioblastoma in a subject as taught and suggested by Berezovsky et al. and WO 2013/188813.
Therefore, claims 16, 24, 47 and 48 would have been prima facie obvious over the prior art of Berezovsky et al. and WO 2013/188813, absent some evidence to the contrary.

******
Claims 17, 26, 53 and 54 are rejected under 35 U.S.C. §103 as being unpatentable over Berezovsky et al. (Neoplasia, 2014 Vol 16:193-206) in view of Rheinbay et al. (Cell Rep., 2013 Vol. 5:1567-1579) (submitted and made of record on the Office Action filed March 7, 2022).
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is ASCL1; and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is ASCL1.
Berezovsky et al. is relied upon as discussed above.
Berezovsky et al. do not teach wherein the stemness factor is ASCL1.
Rheinbay et al. discloses that stemness factor, ASCL1 was knocked-down in glioblastoma stem-like cell (GM CSCs) by shRNA.  See Figure 3c.  Rheinbay et al. also disclose that mice were orthotopically injected with ASCL1-depleted GBM CSCs and showed prolonged survival compared to mice xenotransplanted with control CSCs.  See Figure 3i.  
Before the effective filing date of the claimed invention, the prior art taught a method of inhibiting a GSC or a method of treating a subject with a glioma by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor and/or stemness factor into the GSC.  
It would have been obvious for one of ordinary skill in the art to combine the method of Berezovsky et al. with the method of Rheinbay et al. for additive or beneficial improvements to treat or inhibit glioblastoma.  Applicant is reminded that, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex lnc., 550 U.S. 398,416 (2007).   
Furthermore, it is well-known and routine in the art to use combination therapy for additive effects for disease treatment.
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the methods as presently claimed for the purpose of treating glioblastoma in a subject as taught and suggested by Berezovsky et al. and Rheinbay et al..
Therefore, claims 17, 26, 53 and 54 would have been prima facie obvious over the prior art of Berezovsky et al. and Rheinbay et al., absent some evidence to the contrary.


Conclusion
Claims 31, 36-38, 41 and 43-45 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635